
	

114 S2757 IS: Iran Financial System Access Limitation Act of 2016
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2757
		IN THE SENATE OF THE UNITED STATES
		
			April 6, 2016
			Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit certain transactions with Iran and to impose sanctions with respect to foreign
			 financial institutions that facilitate such transactions, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Iran Financial System Access Limitation Act of 2016.
		2.Prohibition on certain transactions with Iran and blocking of property with respect to foreign
			 financial institutions that
			 facilitate certain transactions with Iran
			(a)Findings; sense of Congress
 (1)FindingsCongress finds the following: (A)A nuclear capable Iran poses a direct threat to the United States and its allies around the world.
 (B)Nothing in the Joint Comprehensive Plan of Action obligates the United States to lift financial sanctions with respect to Iran, and in fact, unilateral sanctions have proven effective in achieving foreign policy aims of the United States.
 (C)Iran has violated United Nations Security Council Resolutions 1929 (2010) and 2231 (2015), which form the basis of the Joint Comprehensive Plan of Action.
 (D)The goal of imposing economic sanctions with respect to Iran was to penalize Iran for its pursuit of nuclear weapons for illicit purposes.
 (E)In spite of the fact that Iran has violated the resolutions specified in paragraph (3) and destroyed the intent of the Joint Comprehensive Plan of Action, President Barack Obama has voluntarily paid the Government of Iran $1,700,000,000 in a settlement of a claim before the Iran-United States Claims Tribunal.
 (F)After giving the Government of Iran further access to global assets, President Obama has now indicated that he is prepared to give Iran access to United States dollars.
 (G)Continuing his governance by executive fiat, President Obama is giving Iran access to United States dollars in a manner that evades review by Congress.
 (H)President Obama continues to let Iran dictate the interpretation of the Joint Comprehensive Plan of Action to the people of the United States.
 (I)Secretary of the Treasury Jack Lew said to the Senate last year that, Iranian banks will not be able to clear U.S. dollars through New York and that Iranian banks will not hold correspondent account relationships with U.S. financial institutions, or enter into financing arrangements with U.S. banks.
 (J)Granting access to the United States dollar will strengthen the access of Iran to the global financial system, increase the ability of Iran to conduct illicit transactions in weapons trade, and decrease the minor amount of leverage retained by the United States Government to contain the nuclear ambitions of Iran.
 (K)The Government of Iran continues to funnel large amounts of money and arms to terrorist organizations that target citizens of the United States and even limited access to United States dollars will strengthen the ability of Iran to support those organizations.
 (2)Sense of CongressIt is the sense of Congress that— (A)because Secretary of State John Kerry and President Obama have made inconsistent, conflicting statements about allowing the Government of Iran to access the United States dollar, Congress must act to preempt any move to grant licenses resulting in access to the United States dollar; and
 (B)Congress must act in the interest of the people of the United States to correct the unconstitutional actions taken by President Obama with respect to Iran.
					(b)Prohibition of certain transactions
 (1)Issuance of licenses to conduct offshore dollar clearingThe President may not issue any license under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to an offshore dollar clearing entity to conduct a transaction with an Iranian financial institution in United States dollars.
 (2)U-Turn transactionsNotwithstanding section 560.516 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), a United States person may not process any transfer of funds to or from Iran, or for the direct or indirect benefit of persons in Iran or the Government of Iran, even if the transfer arises from, and is ordinarily incident and necessary to give effect to, an underlying transaction.
 (c)Blocking of property of foreign financial institutionsThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any foreign financial institution that serves as an offshore dollar clearing entity to conduct a transaction with an Iranian financial institution in United States dollars if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (d)Report before providing Iran access to the United States dollarNot later than 30 days before the President implements any measure that would provide access to the United States dollar to the Government of Iran or an Iranian person, the President shall submit to Congress a report that describes the measure.
 (e)TerminationThis section shall terminate only on the date on which the President certifies to Congress that Iran is no longer a state sponsor of terrorism (as defined in section 301 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541)).
 (f)DefinitionsIn this section: (1)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).
 (2)Iranian financial institutionThe term Iranian financial institution has the meaning given that term in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)).
				
